USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES TRON AEE SEED
BRUCE OSBORNE and ALLEN SNEED, i
DATE FILED: _ 12/11/2019
Plaintiffs,
-against- 19 Civ. 9466 (AT) (RWL)

IOWA SPORTS MANAGEMENT, INC., and JON ORDER
OSTROWSKI,

Defendants.

 

 

ANALISA TORRES, District Judge:

On December 6, 2019, Defendants filed a pre-motion letter setting forth the bases for
Defendants’ anticipated motion to dismiss and compel arbitration. ECF No. 14. On December 11,
2019, Plaintiffs responded, setting forth their opposition. ECF No. 15. Those submissions are under
consideration.

On October 16, 2019, the Court issued an order scheduling an initial pretrial conference and
informing the parties that the Court participates in a Pilot Program for Initial Discovery Protocols for
Employment Cases Alleging Adverse Action. ECF No. 7 at 2. This Court's Standing Administrative
Order of May 24, 2015, requires all counseled employment discrimination cases, except cases
brought under the Fair Labor Standards Act of 1938, 29 U.S.C. §§ 201, et seq., to be automatically
referred to the Southern District of New York’s Alternative Dispute Resolution program of mediation
upon the filing of an Answer. See Standing Order, available at:
https://nysd.uscourts.gov/sites/default/files/pdf/2015-SecondAmendedStandingA dminOrder-
Counseled-Employment.pdf.

 

Accordingly, it is hereby ORDERED that by December 17, 2019, at 5:00 p.m., the parties
shall file a joint letter with the Court, not to exceed two pages, stating their willingness to participate
in the District’s mediation program, prior to engaging in motion practice.

SO ORDERED.

Dated: December 11, 2019
New York, New York

O7-

ANALISA TORRES
United States District Judge
